Citation Nr: 0321442	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory/pulmonary disorder, to include as secondary to 
mustard gas exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  By a decision entered in October 1999, the Board denied 
the veteran's claims of service connection for a 
respiratory/pulmonary disorder and a skin disorder.  The 
Board's decision included consideration of entitlement based 
on a claim of in-service exposure to mustard gas.  

2.  The veteran submitted a motion for reconsideration in 
November 1999.  The motion was denied in March 2000.  Since 
the prior Board decision was not appealed, that decision 
became final.

3.  Evidence received since the October 1999 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for respiratory/pulmonary disability 
and skin disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a 
respiratory/pulmonary disorder, to include as due to mustard 
gas exposure, has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a skin 
disorder, to include as due to mustard gas exposure, has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. § 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1942 to 
October 1945.  He asserts that he was exposed to mustard gas 
during service and suffers from respiratory/pulmonary and 
skin disorders as a result.  

The veteran originally attempted to establish service 
connection for the claimed issues in April 1993.  The claim 
was denied by the RO in April 1994.  The veteran appealed to 
the Board; however, the Board denied the veteran's claims in 
October 1999.  The veteran submitted a motion for 
reconsideration in November 1999.  The motion was denied in 
March 2000.  The veteran did not appeal and the Board's 
decision became final.  See 38 U.S.C.A. § 7266(a) (West. 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  As a result, 
service connection for a respiratory/pulmonary disorder and a 
skin disorder, to include as due to mustard gas exposure, may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication by the Board.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's claims to reopen were filed in 2000.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1999 Board 
decision consisted of the veteran's Honorable Discharge, WD 
AGO Form 100; statements from C. K. Mahaffey, dated in 
February and March 1948; statement from D. L. Patterson, 
M.D., dated in February 1977; VA examination reports dated in 
1993 and 1995; Travel Board hearing transcript, dated in June 
1996; VA medical records for the period from July 1975 to 
November 1996; statements and treatment records from D. J. 
Hayes, M.D., for the period from August 1980 to January 1998; 
responses from the National Personnel Records Center (NPRC) 
dated in August 1993, January 1997, and January 1998; and a 
response from the U. S. Army Chemical and Biological Defense 
Command, dated in August 1998.

The veteran's claim was originally denied on the merits by 
the RO in April 1994.  The basis of the denial was that there 
was no evidence to show that the veteran was subjected to 
full body exposure to mustard gas in service to warrant 
application of 38 C.F.R. § 3.316.  Further, the rating 
decision held that there was no evidence of any nexus between 
the veteran's current disorders and any incident of service.

The October 1999 Board decision denied the veteran's claims 
as not well grounded.  The Board also noted that there was no 
evidence of full body exposure to mustard gas in service.  
This was based on a report from the Army, dated in August 
1998, that said that mustard gas testing was not conducted at 
the veteran's unit.  The Board also found that there was no 
evidence of continuity of symptoms after service for the 
currently diagnosed disorders and no nexus opinion linking 
any of the claimed disorders to service.

The veteran submitted a request to reopen his claim in March 
2000.  Evidence received since the October 1999 Board 
decision consists of VA medical records for the period from 
February 1998 to March 2001; lay statements from the veteran 
dated in March 2001 and October 2001; and, an informal 
hearing presentation submitted by the veteran's 
representative in October 2001.

The evidence added to the record is all new in that it was 
not of record before.  Nevertheless, the VA medical records 
are not material, as they do not provide any additional 
evidence to show that the veteran was subjected to full body 
exposure to mustard gas or that any currently claimed 
disorder is otherwise related to his military service.  A 
clinical entry, dated in August 1999, recorded a history of 
mustard gas exposure provided by the veteran; however, there 
was nothing from the examiner regarding evidence of such 
exposure.  Thus, the evidence is cumulative of prior 
histories recorded in the veteran's medical records and is 
not new and material evidence.  

The veteran continues to assert that he was exposed to 
mustard gas testing in service.  He provided notice that he 
received current treatment from VA and those records were 
obtained and associated with the claims file.  As already 
noted, the veteran's statements are cumulative of those 
already of record.  

The October 2001 submission from the veteran's representative 
does not present any additional evidence.  Rather, it 
contains argument as to how the evidence of record should be 
weighed.

In short, although the newly received evidence was not of 
record in October 1999, it does not tend to provide any new 
information regarding full body mustard gas testing or a 
medical nexus between a respiratory/pulmonary disorder or 
skin disorder and the veteran's military service.  Therefore, 
the Board concludes that the newly received evidence is 
either cumulative or not material, and therefore is not "new 
and material" evidence within the meaning of 38 C.F.R. § 
3.156(a).

During the pendency of the veteran's claim the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted 
in November 2000.  On August 29, 2001, during the pendency of 
this appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  The evidence of record shows that the veteran's 
claim was previously denied in October 1999.  Substantial 
development occurred during the pendency of that appeal and a 
significant amount of evidence was of record at the time of 
the decision.  The veteran submitted his request to reopen 
his claim in March 2000, approximately five months after the 
prior denial.  He essentially maintained that the evidence 
already of record supported his claim in regard to the issues 
on appeal.

The RO wrote to the veteran in May 2000 and informed him that 
there was no new and material evidence of record to reopen 
his claim.  He was informed of what would constitute new and 
material evidence in his case.  There is no outstanding 
information or evidence needed to complete a claim in this 
case.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was issued a statement of the case in October 
2000 that addressed the entire development of his claim up to 
that point.  The veteran was provided with notice of the 
pertinent regulatory provisions regarding establishing 
service connection, and submitting new and material evidence.  
He was also provided with the regulatory provision relating 
to claims involving exposure to mustard gas.  As no 
additional evidence had been received, the veteran's claim 
remained denied.

The veteran was originally informed in May 2000 that the RO 
was not going to obtain outstanding VA medical records that 
were identified by the veteran.  However, those records were 
obtained and associated with the claims file in October 2000.

The RO wrote to the veteran in February 2001 and informed him 
of the VCAA and VA's duty to provide notice of the 
evidence/information needed to complete and substantiate a 
claim and VA's duty to assist.  The veteran was also advised 
of what he needed to do to establish service connection for 
his claimed disabilities.  He was told that he needed to 
submit additional evidence and that he could obtain the RO's 
assistance in obtaining any outstanding evidence if he 
provided the necessary information and authorization.

The veteran submitted a response in March 2001 wherein he 
said that he had received additional medical treatment at a 
VA facility.  The RO obtained the outstanding records and 
associated them with the claims file in May 2001.

The veteran was issued a supplemental statement of the case 
in October 2001 that reviewed the additional evidence added 
to the record.  The veteran was informed that the evidence 
was not new and material as it did not tend to establish, 
beyond what was shown previously, that he was subject to 
mustard gas testing in service or that any of his claimed 
disorders were related to service.

The veteran submitted a statement in October 2001 and said 
that he had submitted all of the evidence that he had from 
doctors that were still alive.

The Board finds that VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those that VA 
would provide, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
veteran informed the RO of treatment at a VA facility.  The 
RO obtained all of the outstanding VA treatment records.  The 
veteran was requested to provide other evidence to support 
his claim but did not.  As noted above, the veteran said that 
he had provided all of the evidence he had from doctors that 
were still alive.  

In light of the above, the Board concludes that VA's duty to 
assist has been met in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

The application to reopen a claim of service connection for a 
respiratory/pulmonary disorder, to include as secondary to 
mustard gas exposure, is denied.

The application to reopen a claim of service connection for a 
skin disorder, to include as secondary to mustard gas 
exposure, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

